Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/04/2022 has been entered. Claims 1-3 remain pending in the application. Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 112(f) interpretation previously set forth in the Non-Final Office Action mailed 04/05/2022.
Response to Arguments
Applicant's arguments filed 07/04/2022 have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 101 (see Applicant’s Response, page 7, “Claims 1-3 stand rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter”) Applicant comments that claim 1 has been amended to recite "an incorrect conversion dictionary generating system implemented by a computer", and to specify that all functional units are "causing the computer" to perform their designated functions. Applicant further argues that it is evident that the present invention is not an abstract idea; instead, the incorrect conversion dictionary generating system is implemented by a computer; this human-machine interrelationship limitation in the amended claim I cannot be categorized as an abstract idea anymore. Applicant further comments that the incorrect conversion dictionary generating system generates an incorrect conversion dictionary.
Examiner respectfully disagrees. The amended claim recites “determine the voice analyzed term as an incorrectly converted term of the input term when the input term does not match the voice analyzed term" and "associate the input term with the incorrectly converted term thereof”. These claim elements under their broadest reasonable interpretation cover the concepts of determining that terms do not match and associating terms with each other. These elements are mental processes and can be performed in the human mind or with pen and paper by a person comparing a word to the original word from the piece of paper, determining the words don’t match, and writing the words and their association to each other in a paper dictionary (see MPEP § 2106.04(a)(2), subsection III). The Examiner does note the additional limitation of the computer in the claim, however this judicial exception is not integrated into a practical application because the claimed elements for performing these functions ("an incorrectly converted term determining unit and an incorrect conversion dictionary generating system" that are "implemented by a computer and software") amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations of the claim, namely receiving, converting, analyzing and storing, do not meaningfully limit the claim as these limitations amount to mere data gathering and are thus insignificant extra-solution activity (See MPEP § 2106.05(g)). The rejection of claims 1-3 under 35 U.S.C. 101 are maintained.

With respect to rejections under 35 U.S.C. 112(b) (see Applicant’s Response, page 8, “Claims 1-3 stand rejected under 35 U.S.C. 112(b) as being indefinite”) Applicant argues that claims 1-3 have been amended; the amendments shall obviate these rejections.
Examiner respectfully disagrees. While the amendments to the claims have rendered the interpretation under 35 U.S.C 112(f) moot, the amendments did not address the indefiniteness issues regarding claim 3. The claim recites the limitation “a voice analysis unit causing the computer to perform a voice analysis on the voice received by the voice receiving unit to obtain an analyzed term.” As claim 3 depends on claim 1, it is unclear whether the voice analysis unit in claim 3 is the same element as the voice data analysis unit in claim 1. Similarly, it is unclear whether the incorrectly converted term determining unit of claim 3 is the same element as that of claim 1. This element is detailed in Fig. 5 element 57, and it is unclear if it is the same as element 9 in Fig. 1. Therefore, the claim is indefinite and the rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is maintained.

With respect to rejections under 35 U.S.C. 112(a) (see Applicant’s Response, page 8, “Claims 1-3 stand rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement”) Applicant argues that Claims 1-3 have been amended; the amendments shall obviate these rejections. The Applicant further requests that the examiner clarify the legal basis for the requirement of a specific algorithm to satisfy the written description requirement. As the amendments to the claims have rendered the interpretation under 35 U.S.C. 112(f) moot, the rejection of claims 1-3 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as they relate to the 35 U.S.C. 112(f) interpretation are rendered moot. However, the rejection of claim 3 under 35 U.S.C 112(a) as failing to comply with the written description requirement is maintained as the amendments to the claims do not address the deficiencies of the claim regarding the Specification not supporting the full breadth of the claim (see MPEP 2163.02 and MPEP 2161.01 I). More detail is provided below under Claim Rejections - 35 USC § 112. 
Further, the Examiner argues that the rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained. The amendments to the claims do not address the issues regarding the enablement requirement as the claims contain subject matter not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not disclose code/algorithms for the implementation of the units for performing the functions of the claims, as discussed below under Claim Rejections - 35 USC § 112. As is discussed in MPEP 2164.06(c) Sect. II BLOCK ELEMENTS WITHIN A COMPUTER, “While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform.” Therefore, the rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.

With respect to Bartosik (see Applicant’s Response, pages 8-9, “Claims 1-3 stand rejected under 35 USC 102(a)(2) as being anticipated by Bartosik (US 2007/0033026 Al)”) Applicant argues different from the present invention, Bartosik just receives a spoken text (GT) (See figure 1 of Bartosik) and does not generate sound based on an input term and does not generate sound, spoken text (GT), and further does not compare the input term and analyzed term, recognized text (ET). Therefore, Bartosik does not anticipate claims I to 3.
Examiner notes that Applicant’s amendments to the claims alter the scope of the invention. The claims now include the limitation “causing the computer to convert the input term to voice to obtain input term voice,” which has not been previously considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determine the voice analyzed term as an incorrectly converted term of the input term when the input term does not match the voice analyzed term" and "associate the input term with the incorrectly converted term thereof”. The claim elements under their broadest reasonable interpretation cover the concepts of determining that terms do not match and associating terms with each other. These elements are mental processes and can be performed in the human mind or with pen and paper by a person comparing a word to the original word from the piece of paper, determining the words don’t match, and writing the words and their association to each other in a paper dictionary (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions ("an incorrectly converted term determining unit and an incorrect conversion dictionary generating system" that are "implemented by a computer and software") amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations of the claim, namely receiving, converting, analyzing and storing, do not meaningfully limit the claim as these limitations amount to mere data gathering and are thus insignificant extra-solution activity (See MPEP § 2106.05(g)). The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 due to dependence upon claim 1. The additional elements recited in the claim, “receive an electronic file; and … extract a term“ under their broadest reasonable interpretation cover the concepts of receiving a file and extracting a term. These elements amount to mere data gathering and do not meaningfully limit the judicial exception of claim 1.

Claim 3 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determine whether the analyzed term matches any of incorrectly converted terms". The claim element under its broadest reasonable interpretation covers the concept of determining a match between terms. This elements is a mental process and can be performed in the human mind or with pen and paper by a person matching spoken words to incorrectly converted terms in a paper dictionary (see MPEP § 2106.04(a)(2), subsection III).
This judicial exception is not integrated into a practical application because the claimed element for performing this function ("an incorrectly converted term determining unit” which is "implemented by a computer") amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations of the claim, namely receiving, analyzing and obtaining, do not meaningfully limit the claim as these limitations amount to mere data gathering and are thus insignificant extra-solution activity (See MPEP § 2106.05(g)). The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation “a voice analysis unit causing the computer to perform a voice analysis on the voice received by the voice receiving unit to obtain an analyzed term.” As claim 3 depends on claim 1, it is unclear whether the voice analysis unit in claim 3 is the same element as the voice data analysis unit in claim 1. 
Similarly, it is unclear whether the incorrectly converted term determining unit of claim 3 is the same element as that of claim 1. This element is detailed in Fig. 5 element 57, and it is unclear if it is the same as element 9 in Fig. 1. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter, voice conversion unit, voice analysis unit, incorrectly converted term determining unit, electronic file receiving unit, term extraction unit, and corrected-term-candidate extraction unit, which are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not disclose code/algorithms for the implementation of the units for performing the functions of the claims.
Claim 3 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The claim recites “voice recognition system including the incorrect conversion dictionary 17generating system according to claim 1.” However, the specification does not support the full breadth of the claim. In particular, Fig. 5, which shows the diagram for the voice recognition system claimed in claim 3, has only one common element, the incorrect conversion dictionary 11, with the incorrect conversion dictionary generating system of claim 1 shown in Fig. 1. Likewise, the specification in paragraphs [0034]-[0039] only supports the inclusion of element 11 in the voice recognition system from the incorrect conversion generating system. The section of the specification also includes the incorrectly converted term determining unit 57, however as mentioned above in the section of 35 U.S.C. 112(b) rejections, it is unclear whether this element is the same as element 9, the incorrectly converted term determining unit of the incorrect conversion generating system. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention (see MPEP 2163.02 and MPEP 2161.01 I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bartosik, et. al. (US Pub. No. US 2007/0033026 A1), hereinafter Bartosik, in view of Labsky et al. (Pub No. US 2012/0304057 A1), hereinafter Labsky.

Regarding claim 1, Bartosik teaches an incorrect conversion dictionary generating system implemented by a computer and software, said incorrect conversion dictionary generating system (Spec. page 1, [0003]) comprising: 
a term input unit causing the computer to receive an input term as input (Spec. page 4, [0031], lines 1-3; evaluation means 4 performs the function of creating the lexicon of alternatives 23, i.e. an incorrect conversion dictionary, as described in [0010], including accepting text input {[0010], line 4- “particular text files”} containing terms, i.e. text elements such as words {[0010], lines 8-9}); 
a voice analysis unit causing the computer to receive the input-term voice output from the voice conversion unit, perform a voice analysis to convert the input-term voice to a voice analyzed term (Spec. page 2, [0010], lines 7-8; the speech recognition devices, i.e. voice analysis units, receive voice from and performs a voice analysis to convert the input-term voice to a term, and obtains a voice analyzed term, i.e. the associated recognized texts); and 
an incorrectly converted term determining unit causing the computer to receive the input term from the term input unit or the voice conversion unit, receive the voice analyzed term from the voice analysis unit, and determine the voice analyzed term as an incorrectly converted term of the input term when the input term does not match the voice analyzed term (Spec. page 2, [0010]; evaluation means 4 analyzes the particular text files, containing input terms, and the associated recognized texts, containing voice analyzed terms, to determine terms that can be confused with one another, which is construed to be instances where voice analyzed terms do not match the associated input term and are determined to be incorrect conversions), wherein 
the incorrect conversion dictionary generating system causing the computer to receive the input term and the incorrectly converted term thereof from the incorrectly converted term determining unit, associate the input term with the incorrectly converted term thereof, and store in an incorrect conversion dictionary in the computer (Spec. page 2, [0010], lines 11-12; text elements that can be confused with each other, i.e. the input term and the incorrectly converted term thereof, are put together, i.e. associated with each other, by evaluation means 4, which already received the input term and the incorrectly converted term thereof as described above, as alternatives in the lexicon of alternatives, i.e. stored in an incorrect conversion dictionary).
However, Bartosik does not teach a voice conversion unit causing the computer to convert the input term to voice to obtain input-term voice, the input term being a term input to the term input unit. 
Labsky teaches a system and methods for correcting speech recognition errors using a history list comprising common misrecognitions and associated corrections (Abstract). Labsky further teaches presenting, navigating, and editing textual information (Spec. page 6, [0056], lines 1-3) comprising converting user text input to speech during the editing process (Spec. page 6, [0061], lines 1-7). 
Adapting Bartosik to incorporate the elements taught by Labsky provides an incorrect conversion dictionary generating system implemented by a computer and software, said incorrect conversion dictionary generating system (Spec. page 1, [0003]) comprising: 
a term input unit causing the computer to receive an input term as input (Spec. page 4, [0031], lines 1-3; evaluation means 4 performs the function of creating the lexicon of alternatives 23, i.e. an incorrect conversion dictionary, as described in [0010], including accepting text input {[0010], line 4- “particular text files”} containing terms, i.e. text elements such as words {[0010], lines 8-9}); 
a voice conversion unit causing the computer to convert the input term to voice to obtain input-term voice, the input term being a term input to the term input unit (the system for creating a lexicon of corrections of Bartosik, now adapted to use the system for correcting errors of Labsky in which the term input by the user is output as voice in a text-to-speech process on page 6, [0061], lines 1-7);
a voice analysis unit causing the computer to receive the input-term voice output from the voice conversion unit, perform a voice analysis to convert the input-term voice to a voice analyzed term (Spec. page 2, [0010], lines 7-8; the speech recognition devices, i.e. voice analysis units, receive voice from and performs a voice analysis to convert the input-term voice to a term, and obtains a voice analyzed term, i.e. the associated recognized texts); and 
an incorrectly converted term determining unit causing the computer to receive the input term from the term input unit or the voice conversion unit, receive the voice analyzed term from the voice analysis unit, and determine the voice analyzed term as an incorrectly converted term of the input term when the input term does not match the voice analyzed term (Spec. page 2, [0010]; evaluation means 4 analyzes the particular text files, containing input terms, and the associated recognized texts, containing voice analyzed terms, to determine terms that can be confused with one another, which is construed to be instances where voice analyzed terms do not match the associated input term and are determined to be incorrect conversions), wherein 
the incorrect conversion dictionary generating system causing the computer to receive the input term and the incorrectly converted term thereof from the incorrectly converted term determining unit, associate the input term with the incorrectly converted term thereof, and store in an incorrect conversion dictionary in the computer (Spec. page 2, [0010], lines 11-12; text elements that can be confused with each other, i.e. the input term and the incorrectly converted term thereof, are put together, i.e. associated with each other, by evaluation means 4, which already received the input term and the incorrectly converted term thereof as described above, as alternatives in the lexicon of alternatives, i.e. stored in an incorrect conversion dictionary).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartosik to incorporate the teachings of Labsky to provide the incorrect conversion dictionary generating system according to claim 1. Both disclosures are directed to the correction of recognition errors. Bartosik teaches the use of playback of the spoken text that corresponds to the recognized text by the evaluation means to compile the list of alternatives (Spec. page 4, [0031], lines 1-12). Labsky teaches that the conversion of text to speech can be helpful for correction (Spec. page 3, [0031], lines 1-9).  Therefore, it would have been obvious to combine the features of both disclosures to provide a system which can evaluate input for the compilation of corrections in a dictionary with text-to-speech conversion of user input. 
Regarding claim 2, the combination of Bartosik and Labsky further teaches wherein 
the term input unit includes: 
an electronic file receiving unit causing the computer to receive an electronic file (Bartosik: Spec. page 2, [0010], lines 1-5 and page 4, [0031], lines 1-3; the evaluation means 4 as described above with respect to claim 1 receive particular text files [0010], line 4}); and 
a term extraction unit causing the computer to extract a term included in the electronic file received by the electronic file receiving unit (Bartosik: Spec. page 2, [0010], lines 8-12; the evaluation means 4 as described above with respect to claim 1 must extract text elements such as words, i.e. terms, in order to examine them and input them as alternatives in the lexicon).

Regarding claim 3, the combination of Bartosik and Labsky further teaches a voice recognition system including the incorrect conversion dictionary 17generating system according to claim 1, the voice recognition system implemented by the computer comprising: 
a voice receiving unit causing the computer to receive a voice (Bartosik: Spec. page 3, [0024], lines 7-11; microphone 5, i.e. a voice receiving unit, receives spoken text GT, i.e. a voice); 
a voice analysis unit causing the computer to perform a voice analysis on the voice received by the voice receiving unit to obtain an analyzed term (Bartosik: Spec. page 3, [0024], lines 11-12; speech recognition means 7, i.e. a voice analysis unit, receives audio signal A representing spoken text GT and must analyze it to convert it to recognized text ET, i.e. an analyzed term); 
an incorrectly converted term determining unit causing the computer to determine whether the analyzed term matches any of incorrectly converted terms stored in the incorrect conversion dictionary (Bartosik: Spec. page 3, [0029], lines 1-6; playback and correction means 18 comprise analysis means 24 and proposes correction device alternatives to the selected text passages from a lexicon of alternatives 23, i.e. the incorrect conversion dictionary, which is stored in the correction device 3. Correction device 3 comprises evaluation means 4 {page 4, [0031], lines 1-2} which is considered to be the incorrectly converted term determining unit as described with respect to claim 1 above. As shown in the example provided in [0029], lines 26-36, element 24 recognizes that recognized text ET “interiorly,” i.e. an analyzed term, is a word associated with a list of alternatives in the lexicon of alternatives, i.e. the incorrect conversion dictionary. Therefore, if the analyzed term has a list of candidate alternatives, then it must match an incorrectly converted term stored in the incorrect conversion dictionary, as we detailed above with respect to claim 1 that the evaluation means 4 stores both the input term and the incorrectly converted term thereof in the lexicon of alternatives); and 
a corrected-term-candidate extraction unit causing the computer to obtain an input term corresponding to the matching incorrectly converted term as a candidate of a correct term when the incorrectly converted term determining unit determines that the analyzed term matches any of the incorrectly converted terms stored in the incorrect conversion dictionary (Bartosik: Spec. page 3, [0029], lines 26-36; continuing with the example presented above, element 24 presents the term “anteriorly” as a candidate of a correct term, “anteriorly” being an input term corresponding to the matching incorrectly converted term “interiorly”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oyaizu et. al. (Pub. No. US 2011/0131038 A1) teaches a device for the creation of an exception dictionary for improving the accuracy of speech recognition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655